                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


 UNITED STATES OF AMERICA                            )
                                                     ) Case No.     1:12-cr-098-TRM-SKL
                                                     )
 v.                                                  )
                                                     )
                                                     )
 ERIC DEWAYNE LYONS                                  )


                               MEMORANDUM AND ORDER

         ERIC DEWAYNE LYONS, (“Defendant”) appeared for a hearing on August 24, 2020, in
 accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Petition and
 Amended Petition for a Warrant for an Offender Under Supervision (“Petitions”) in the above
 matter.

         Defendant was placed under oath and informed of his constitutional rights. It was
 determined that Defendant wished to be represented by an attorney and he qualified for appointed
 counsel. Federal Defender Services of Eastern Tennessee was appointed to represent Defendant.
 It was also determined that Defendant had been provided with and reviewed with counsel a copy
 of the Petitions.

        The Government moved that Defendant be detained without bail pending his revocation
 hearing before U.S. District Judge McDonough. Defendant waived his right to a preliminary
 hearing and a detention hearing.

         Based upon the Petitions and waiver of preliminary hearing, the Court finds there is
 probable cause to believe Defendant has committed violations of his condition of supervised
 release as alleged in the Petitions.

        Accordingly, it is ORDERED that:

         (1) Counsel for Defendant and the Government shall confer and make best efforts to submit
 to U.S. District Judge McDonough a proposed Agreed Order with respect to an appropriate
 disposition of the Petitions for Warrant for Offender Under Supervision.

         (2) In the event counsel are unable to reach agreement with respect to an appropriate
 disposition of the Petitions for Warrant for Offender Under Supervision, they shall request a
 hearing before U.S. District Judge McDonough.



                                                1

Case 1:12-cr-00098-TRM-SKL Document 90 Filed 08/27/20 Page 1 of 2 PageID #: 213
         (3) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
 further order from this Court is GRANTED.

       SO ORDERED.

       ENTER.
                                       s/fâátÇ ^A _xx
                                       SUSAN K. LEE
                                       UNITED STATES MAGISTRATE JUDGE




                                         2

Case 1:12-cr-00098-TRM-SKL Document 90 Filed 08/27/20 Page 2 of 2 PageID #: 214
